Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 1 of 24 - Page ID#: 738




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

 CIVIL ACTION NO. 19-188-DLB-CJS

 KY. TAX BILL SERVICING, INC.                                                    PLAINTIFF


 v.                      MEMORANDUM OPINION AND ORDER


 CITY OF COVINGTON, et al.                                                   DEFENDANTS

                         * *   * *   * *   * *       * *   * *   * *   * *

        This matter is before the Court on three separate Motions to Dismiss for failure to

 state a claim: (1) Defendant City of Covington’s Motion to Dismiss (Doc. # 75), (2)

 Defendant Evans Landscaping, Inc.’s Motion to Dismiss (Doc. # 78), and (3) Defendant

 J.P. Excavating, Inc.’s Motion to Dismiss (Doc. # 80). Plaintiff Kentucky Tax Bill Servicing,

 Inc. has filed a Response to each of the above motions (Docs. # 88, 86, and 85,

 respectively). Defendant Covington and Defendant Evans Landscaping filed Replies

 (Docs. # 90 and 89, respectively). Therefore, the Motions have been fully briefed and are

 now ripe for the Court’s review. For the reasons stated herein, Defendants’ Motions are

 granted in part and denied in part.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Kentucky Tax Bill Servicing alleges that properties on which it held tax

 liens were unlawfully demolished at the direction of Defendant City of Covington

 (“Covington”) in Covington’s attempt to revitalize homes within City boundaries. (Doc. #

 72 ¶ 36).    Covington contracted with Defendants Evans Landscaping, Inc. (“Evans

 Landscaping”) and J.P. Excavating, Inc. (“J.P. Excavating”) to demolish the at issue


                                                 1
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 2 of 24 - Page ID#: 739




 properties . (Id.). Plaintiff filed the instant case in the Eastern District for Kentucky at

 Covington on December 23, 2019 asserting various claims under 42 U.S.C. § 1983. (Doc.

 # 1). With leave of the Court, Plaintiff filed an Amended Complaint on April 13, 2020.

 (Doc. # 72). Plaintiff asserts four claims under § 1983: (I) Violation of Procedural Due

 Process, (II) Substantive Due Process Violations, (III) Improper Taking Without Just

 Compensation in violation of the Fifth Amendment, (IV) Equal Protection Violation; and

 two state law claims: (V) Trespass and (VI) Violations of Ky. Rev. Stat. § 381.770(6).1 (Id.

 at ¶¶ 52-116).

        The central dispute in this case concerns the concept of certificates of delinquency,

 hereinafter referred to as “tax bills.” Property tax bills are mailed to property owners in

 Kentucky each year, and if not paid by the due date of December 31st, they become

 delinquent. KRS §§ 134.015(1), 134.119. Following a delinquent tax bill accruing on

 January 1st of a given year, a taxpayer has until April 15th of that year to pay the bill or it

 is transferred to the county clerk’s office where the property subject to the tax bill is

 located. KRS § 134.122(1)(a). Following the transfer, the tax bill becomes a “certificate

 of delinquency” and the county clerk is then accountable for collection of the tax bill. KRS

 § 134.122(2)(a). In response to this obligation, many counties, including Kenton County,

 where Defendant Covington is located, elect to sell these tax bills to third party

 purchasers.            Delinquent       Property       Tax,     KENTON        COUNTY        CLERK,

 https://kentoncountykyclerk.com/home/delinquent-property-tax/ (last visited Feb. 8,



 1       In Plaintiff’s Amended Complaint, this statute is referred to as Ky. Rev. Stat.
 § 371.770(6). However, after Defendant J.P. Excavating and Evans Landscaping pointed out that
 the relevant statute was instead § 381.770(6), Plaintiff acknowledged it had mislabeled the
 statute. (Docs. # 85 at 13 and 86 at 10). For the sake of clarity, the statute is referred to by the
 correct section number, § 381.770(6), throughout this Order.

                                                  2
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 3 of 24 - Page ID#: 740




 2021). The tax bills are then offered for sale in July of each year. Id. Third party

 purchasers, like Plaintiff, can purchase the tax bills, which act as a lien on the property,

 and thereafter can collect the tax with additional interest. KRS § 134.452(1)(a)-(b).

 Because tax bills are purchased based on the year they have become overdue, there

 could be multiple tax bills, owned by different third party purchasers, acting as liens on a

 single property. If the property owner has not paid the delinquent taxes, plus interest, the

 third party purchaser can institute foreclosure proceedings. KRS § 134.490(2). The third

 party purchaser must institute foreclosure proceedings “within eleven (11) years of the

 date when the taxes became delinquent.” KRS § 134.546(1).

          Plaintiff Kentucky Tax Bill Servicing is a registered third party purchaser of tax bills

 in Kenton County. (Doc. # 72 ¶ 1). Plaintiff purchases tax bills, collects interest on the

 bills, and in the case of foreclosure, purchases, rehabilitates, and sells the property at a

 profit. (Id. at ¶ 49). At issue here are tax bills that Plaintiff purchased for a number of

 properties2 beginning in 2010 located in the City of Covington, within Kenton County.

 (Id.).

          Plaintiff contends that Defendant Covington demolished each of the at issue

 structures without providing notice to Plaintiff. (Id. at ¶ 44). In order to demolish the

 structures, Covington brought code enforcement complaints to its Code Enforcement

 Board, which then issued demolition orders for specific properties. (Id. at ¶ 37). The

 exact dates of demolition are unknown. Each of the relevant properties is now a vacant


 2       Plaintiff purchased tax bills for twelve properties located in Covington: (1) 132 West 14th
 Street, (2) 211 West 16th Street, (3) 212 Bush Street, (4) 225 East 11th Street, (5) 317 West 12th
 Street, (6) 422 West 13th Street, (7) 1322 Holman Avenue, (8) 1567 Maryland Street, (9) 1604
 Scott Boulevard, (10) 1610 Jefferson Avenue, (11) 1629 May Street, and (12) 1828 Garrard
 Street. (Doc. # 72 ¶ 34).


                                                 3
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 4 of 24 - Page ID#: 741




 lot. (Id. at ¶ 47).

        Ky. Rev. Stat. § 381.770(6), in effect during the relevant time period, required that

 “unless imminent danger exists on the subject property . . . the city . . . shall send, within

 fourteen (14) days of a final determination after hearing or waiver of hearing by the

 property owner, a copy of the determination to any lien holder of record of the subject

 property by first-class mail with proof of mailing.” Plaintiff’s Amended Complaint alleges

 that no such notice was sent with respect to the properties at issue in this case. (Doc. #

 72 ¶ 44).     Prior to demolishing the properties at issue, Defendant Covington filed

 foreclosures in Kenton Circuit Court for seven of the at issue properties: 212 Bush Street,

 225 East 11th Street, 317 East 12th Street, 422 West 13th Street, 1567 Maryland Avenue,

 1629 May Street, and 1828 Garrard Street. (Id. at ¶ 45). As part of these foreclosure

 proceedings, Defendant Covington allegedly did not notify Plaintiff of its intention to

 demolish the structures on the properties. (Id.).

 II.    ANALYSIS

        A.      Standard of Review

        Granting a motion to dismiss is appropriate if a plaintiff fails “to state a claim upon

 which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Further, “to survive a motion to

 dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

 claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In order to have “facial

 plausibility,” the plaintiff must “plead[] factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.”           (Id.)

 (quoting Twombly, 550 U.S. at 556). In evaluating a motion to dismiss, a court should



                                               4
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 5 of 24 - Page ID#: 742




 “construe the complaint in the light most favorable to the plaintiff” and “accept all well-

 pleaded factual allegations as true.” Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)

 (citing Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570). However, “mere conclusory

 statements, do not suffice” and legal conclusions “must be supported by factual

 allegations.” Iqbal, 556 U.S. at 678-79.

        B.     Defendant Covington’s Statute of Limitations Defense

        Defendant Covington asserts a statute of limitations defense as to Plaintiff’s first

 four counts, all of which are brought under 42 U.S.C. § 1983. In support of its statute of

 limitations defense, Covington relies on several invoices attached as exhibits to its original

 motion to dismiss, filed prior to Plaintiff’s Amended Complaint, that purportedly show the

 time frame in which demolitions of the at issue properties were completed. (Docs. # 43-

 1 through 43-9). Defendant incorporates these invoices by reference in its new Motion to

 Dismiss, (Doc. # 75 at 7-8), filed following Plaintiff’s Amended Complaint, (Doc. # 72).

 Covington specifically challenges as time-barred Plaintiff’s first four Counts based upon

 the timing of when the relevant properties were demolished. (Doc. # 75 at 6-13). In

 response, Plaintiff asserts that a factual dispute remains as to the particular dates on

 which the properties were demolished and also alleges that it did not discover the

 demolitions sooner because of Covington’s concealment of its plans to demolish the

 properties. (Doc. # 88 at 9-16).

        In evaluating a motion to dismiss, a court should only consider the complaint and

 attached exhibits, items in the record, and “documents that a defendant attaches to a

 motion to dismiss . . . if they are referred to in the plaintiff’s complaint and are central to

 her claim.” Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001) (quoting Weiner



                                               5
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 6 of 24 - Page ID#: 743




 v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997)). If the parties ask the court to consider

 matters outside the pleadings and the court opts to consider those outside materials, the

 motion to dismiss must be converted to a motion for summary judgment and evaluated

 under the corresponding standard in Federal Rule of Civil Procedure 56. Fed. R. Civ. P.

 12(d); Spencer v. Grand River Navigating Co., Inc., 644 F. App’x 559, 561-62 (6th Cir.

 2016) (citing Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010)).

        The invoices at issue are neither attached to nor referenced in Plaintiff’s Amended

 Complaint (Doc. # 72). In fact, both parties acknowledge that the invoices are not part of

 the pleadings. (Docs. # 75 at 5 n.1 and 88 at 6). Because the invoices fall outside the

 pleadings, the Court declines to consider them in addressing Covington’s Motion to

 Dismiss and will not convert the Motion to one for summary judgment. See Swanigan v.

 Nw. Airlines, Inc., 718 F. Supp. 2d 917, 922 (W.D. Tenn. 2010) (“It is within the trial court’s

 discretion to determine whether to convert a motion to dismiss into a motion for summary

 judgment”) (citing Ball v. Union Carbide Corp., 385 F.3d 713, 719 (6th Cir. 2004)).

 Further, it would be inappropriate to consider the parties’ fact-intensive arguments at this

 early stage, prior to discovery. Lewis Lumber & Milling, Inc. v. Mereen-Johnson, LLC,

 No. 3:17-cv-643, 2018 WL 6181356, at *3 (M.D. Tenn. Nov. 27, 2018) (declining to

 convert a motion to dismiss to a motion for summary judgment when discovery had not

 yet been completed) (citing Wysocki, 607 F.3d at 1104). Considering these invoices

 would inadvertently raise the pleading standard by “forcing the plaintiff’s allegations to be

 plausible not only as stated in the complaint, but also after attacked by whatever . . .

 documents [a defendant] wishes to attach to a motion to dismiss.” Id.




                                               6
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 7 of 24 - Page ID#: 744




        Moreover, Covington raises several other grounds for dismissal in its Motion to

 Dismiss that do not rely on outside materials and which merely challenge the sufficiency

 of the allegations in the Amended Complaint. (Doc. # 75 at 16-19). While the parties

 suggest that the Court should convert the Motion to Dismiss in part (as to the statute of

 limitations defense only), (Docs. # 75 at 7 n.1 and 88 at 6), the Court declines to do so.

 Doing so would mean evaluating part of Defendant’s Motion under Rule 12(b)(6) and part

 of the Motion under Rule 56. The Court cannot see any legal basis for taking this

 approach. Federal Rule of Civil Procedure 12(d) states that “[i]f, on a motion under Rule

 12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the

 court, the motion must be treated as one for summary judgment under Rule 56.”

 (emphasis added). The italicized text suggests that converting a motion under Rule 12

 is an all-or-nothing event: either the motion, in respect to all arguments, is treated as one

 for summary judgment or the motion remains a motion to dismiss. In the instant case,

 without the benefit of discovery, the Court simply does not have enough information to

 convert the entire Motion to one for summary judgment.

        As a further note, at this stage in the proceedings, the Court cannot determine with

 certainty whether the invoices Covington relies on in its Motion would be admissible under

 the Federal Rules of Evidence. In this regard, discovery relating to the invoices and

 alleged concealment is necessary.

        Covington has failed to show that the statute of limitations has run with respect to

 Counts I through IV based on the face of the Amended Complaint. The statute of

 limitations is an affirmative defense, and a defendant has the initial burden of showing the

 statute of limitations has expired. Campbell v. Grand Trunk W. R.R. Co., 238 F.3d 772,



                                              7
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 8 of 24 - Page ID#: 745




 775 (6th Cir. 2001). Accordingly, “a motion under Rule 12(b)(6), which considers only the

 allegations in the complaint, is an ‘inappropriate vehicle’ for dismissing a claim based

 upon a statute of limitations.” Lutz v. Chesapeake Appalachia, LLC, 717 F.3d 459, 464

 (6th Cir. 2013) (quoting Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)).

 Only if “the allegations in the complaint affirmatively show that the claim is time-barred” is

 dismissal warranted under Rule 12(b)(6). Id. (quoting Cataldo, 676 F.3d at 547); see also

 Kirkwood v. Vickery, No. 4:17-cv-86, 2018 WL 1189411, at *2 (W.D. Ky. Mar. 7, 2018)

 (noting that when assessing a statute of limitations defense on a motion to dismiss, the

 court need only consider the sufficiency of the complaint).

        Here, Covington’s statute of limitations defense is based on the invoices it

 incorporates by reference in its Motion to Dismiss. Covington does not attempt to argue

 that the statute of limitations has run based on the allegations contained in the Amended

 Complaint. Because Covington has not met its burden to prevail on a statute of limitations

 defense as to Counts I, II, III, and IV at this stage in the proceedings, Covington’s Motion

 to Dismiss on that basis is denied.

        C.     Covington’s Alternative Defense

        Covington alternatively argues that Counts I, II, III, and IV of the Amended

 Complaint should be dismissed, as to certain properties, because Plaintiff did not file

 foreclosure actions within the necessary time period required by Ky. Rev. Stat. § 134.546,

 thereby forfeiting any interest Plaintiff had in those properties. (Doc. # 75 at 13). This

 argument is relevant to the following four properties: (1) 132 West 14th Street, (2) 1567

 Maryland Avenue, (3) 1604 Scott Street, and (4) 1629 May Street.              (Id. at 13-14).

 Covington argues that because the relevant properties became delinquent in either 2004



                                               8
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 9 of 24 - Page ID#: 746




 or 2007, “the deadline for filing a foreclosure action to recover on the certificates was

 January 1, 2019, at the latest.” (Doc. # 75 at 14).

        As discussed with respect to Covington’s prior statute of limitations argument, a

 defendant bears the initial burden of showing that the statute of limitations has expired.

 Campbell, 238 F.3d at 775. In order to succeed in meeting that burden here, Covington

 would have to produce evidence showing when the tax bills became delinquent, as well

 as evidence that Plaintiff did not file foreclosure actions on each property before the

 deadline elapsed. It does not appear that Defendant has provided any such evidence.

 However, in response, Plaintiff puzzlingly concedes that the relevant tax bills became

 delinquent in 2004 or 2007 and that it did not file foreclosure actions as to some of the

 relevant properties prior to 2019.3 (Doc. # 88 at 19-20). This concession notwithstanding,

 Plaintiff argues that Defendants allegedly demolished those properties prior to expiration

 of their deadline to file for foreclosure, making it impossible for them to do so. (Id.).

 Plaintiff also disputes Defendant’s method of calculating the foreclosure deadline under

 Ky. Rev. Stat. § 134.546.

        As an initial matter, the Court agrees with Covington’s interpretation of the

 foreclosure deadline. Ky. Rev. Stat. § 134.546(1) provides that “[a]ny action to collect

 any amount due on a certificate of delinquency or personal property certificate of

 delinquency may be brought at any time after the passage of one (1) year from the date


 3        Plaintiff purportedly attached to its Response (Doc. # 88) tax bills for each of these
 properties, (Doc. # 88-6). However only one of the attached tax bills correlates to one of the four
 relevant properties—1604 Scott Street, which was purchased for tax year 2007. (Doc. # 88-6 at
 2). Yet, as noted, Plaintiff concedes the other relevant tax bills became delinquent in 2004 or
 2007. (Doc. # 88 at 19-20). Further, the Court may rely on the relevant tax bills attached to
 Plaintiff’s response brief without converting the Motion to Dismiss to one for summary judgment
 because the tax bills are referenced in Plaintiff’s Amended Complaint, (Docs. # 72 ¶¶ 32, 34), and
 are central to Plaintiff’s claims. See Amini, 259 F.3d at 502.

                                                 9
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 10 of 24 - Page ID#: 747




 the taxes became delinquent, and shall be brought within eleven (11) years of the date

 when the taxes became delinquent.” Defendant Covington calculated this deadline by

 interpreting Ky. Rev. Stat. § 134.546 to mean that the statute of limitations begins to run

 as soon as the taxes are overdue. (Doc. # 75 at 15). Plaintiff instead interprets Ky. Rev.

 Stat. § 134.546 to mean that because the lien is tolled for one year, the third party

 purchaser has eleven years from January 1st of the year after the taxes became

 delinquent. (Doc. # 88 at 17).

        To illustrate each party’s interpretation of the statute, consider a tax bill that was

 due on December 31, 2007. Under Covington’s interpretation, this bill would become

 delinquent on January 1, 2008, and therefore the statute of limitations for filing a

 foreclosure action would expire on January 1, 2019 (eleven years later). Under Plaintiff’s

 interpretation, the bill becomes delinquent on January 1, 2008, the statute is tolled for one

 year until January 1, 2009, and then the statute of limitations would start to run, expiring

 on January 1, 2020 (twelve years later).4             The plain text of the statute supports

 Covington’s interpretation. Ky. Rev. Stat. § 134.546 explicitly states that foreclosure

 actions “shall be brought within eleven (11) years of the date when the taxes become

 delinquent.” Nothing in the statute indicates that a tax is not “delinquent” at the time it

 becomes due. Accordingly, Covington’s interpretation is correct, and for a tax bill that

 becomes delinquent on January 1, 2008, a foreclosure must be filed by January 1, 2019.

        With respect to the property on 1604 Scott Street, Plaintiff purchased the tax bill

 for tax year 2007. (Doc. # 88-6 at 2). Thus, the tax bill would have become delinquent


 4        In support of its interpretation, Plaintiff relies on emails from a Kentucky Revenue Cabinet
 official attached as an exhibit to its response brief. (Docs. # 88 at 18 and 88-7). However, that
 exhibit is outside the pleadings, and therefore the Court will not consider it in its analysis. Amini,
 259 F.3d at 502.

                                                  10
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 11 of 24 - Page ID#: 748




 on January 1, 2008, and the statute of limitation for filing a foreclosure action for 1604

 Scott Street would have expired on January 1, 2019.

        As for 132 West 14th Street, Plaintiff concedes that the tax bill was purchased for

 tax year 2004. (Doc. # 88 at 19). This means that the tax bill would have become

 delinquent on January 1, 2005, and the statute of limitation for filing a foreclosure action

 would have expired on January 1, 2016.

        The tax bill for 1567 Maryland Avenue was purchased for tax year 2007. (Doc. #

 88 at 20). This means that the tax bill would have become delinquent on January 1, 2008,

 and the statute of limitation for filing a foreclosure action would have expired on January

 1, 2019.

        The tax bill for 1629 May Street was purchased for tax year 2007. (Doc. # 88 at

 20). Thus, that the tax bill would have become delinquent on January 1, 2008, and the

 statute of limitation for filing a foreclosure action would have expired on January 1, 2019.

        However, even assuming Plaintiff did not file foreclosure actions for some of the

 relevant properties prior to the statutory deadlines—a point Plaintiff concedes, (id. at 19-

 20)—that concession is not fatal at this stage in the proceedings, because Covington

 admits that it demolished each of the four properties prior to expiration of the deadlines.

 (Doc. # 75 at 7-8) (stating the month and year in which each property was demolished).

 Thus, Plaintiff retained an interest in the properties at the time they were demolished.

 Plaintiff similarly argues that while the exact dates of the demolitions remain uncertain,

 based on the information available, the relevant properties were demolished well before

 the expiration of the statute of limitations to file foreclosure actions for each of the relevant

 properties. (Id. at 20-21). For the demolition dates, Plaintiff relies on the invoices



                                                11
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 12 of 24 - Page ID#: 749




 submitted by Covington, which are outside of the pleadings. (See Doc. # 88 at 9-10, 12

 n.22). Nevertheless, for its part, Covington does not contest that the properties were

 demolished prior to the foreclosure deadlines. Accepting Covington’s concession that

 each of the four relevant properties were demolished prior to their respective foreclosure

 deadlines, (see, e.g., Doc. # 75 at 7), Defendant’s argument fails. In other words, despite

 Plaintiff’s own concessions regarding when the tax bills became delinquent and that it did

 not file timely foreclosure actions as to each of the four properties, Covington’s argument

 is self-defeating because it has admitted it demolished the properties prior to those

 deadlines. Thus, Covington’s argument that Plaintiff’s failure to file foreclosure actions

 with respect to each of the four identified properties rendered those properties “valueless”

 is not persuasive.

        For the above reasons, Covington’s Motion to Dismiss as to Counts I, II, III, and

 IV, is denied.

        D.        Defendants J.P. Excavating and Evans Landscaping’s Private Actor
                  Defense
        Both Defendants, J.P. Excavating and Evans Landscaping, put forth the same

 defense to Counts I through IV, Plaintiff’s § 1983 claims. Both contend that they are not

 liable under § 1983 because they are private actors and not government entities. (Docs.

 # 78 at 4 and 80 at 3). The text of § 1983 provides that “[e]very person who, under color

 of any statute, ordinance, regulation, custom, or usage, of any State or Territory . . .

 subjects . . . any citizen of the United States . . . to the deprivation of any rights, privileges,

 or immunities secured by the Constitution and laws, shall be liable to the party injured in

 an action at law . . . .” Thus, typically a § 1983 claim cannot be asserted against a private

 party. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). However, in


                                                 12
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 13 of 24 - Page ID#: 750




 certain circumstances, “private persons may, by their actions, become state actors for §

 1983 purposes.” Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003). In the Sixth Circuit,

 three tests are used to analyze whether a private party “can fairly be said to be a state

 actor—the public function test, the state compulsion test, and the nexus test.” Mango v.

 Columbus, Nos. 2:19-cv-3120, 2:19-cv-5282, 2020 WL 5247939, at *20 (S.D. Ohio Sept.

 3, 2020) (citing Ellison v. Garbarino, 48 F.3d 192, 195 (6th Cir. 1995)). Further, a private

 party may be considered a state actor if “the offending party ‘acted together with or has

 obtained significant aid from state officials, or because his conduct is otherwise

 chargeable to the State,” known as the “joint action” theory. Tahfs, 316 F.3d at 590

 (quoting Lugar v. Edmonson Oil Co., 457 U.S. 922, 937 (1982)). In order to state a claim

 on which relief may be granted, only one of the above tests must be met.

        “To survive a motion to dismiss a claim under 42 U.S.C. § 1983, the plaintiff must

 allege two elements: (1) the defendant acted under color of state law; and (2) the

 defendant’s conduct deprived the plaintiff of rights secured under federal law.” Fritz v.

 Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010). Here, Plaintiff’s Amended

 Complaint alleges that both J.P. Excavating and Evans Landscaping acted on behalf of

 Defendant Covington by demolishing the at issue properties. (Doc. # 72 ¶¶ 3-4, 34).

 Plaintiff more specifically states that Covington contracted with J.P. Excavating and

 Evans Landscaping to carry out the demolitions following orders issued by the Covington

 Code Enforcement Board. (Id. at ¶¶ 36-38). Plaintiff alleges that as agents of Covington,

 J.P. Excavating and Evans Landscaping were acting under the color of state law “when

 they entered private property as a joint participant with Covington in the demolition

 scheme.”    (Id. at ¶ 66).    Plaintiff further argues that J.P. Excavating and Evans



                                             13
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 14 of 24 - Page ID#: 751




 Landscaping “had no discretion but to complete the demolitions as ordered by Defendant,

 Covington.” (Id.). Based on the conduct of J.P. Excavating and Evans Landscaping,

 Plaintiff asserts that it was deprived of the value of the structures in contravention of

 federal law. (Id. at ¶¶ 53-55). Plaintiff repeats these allegations in Counts II, III, IV, V,

 and VI. (Id. at ¶¶ 71, 78, 95, 102, 107).

        Taking all factual allegations as true and construing the Complaint in the light most

 favorable to Plaintiff, Plaintiff has adequately alleged that J.P. Excavating and Evans

 Landscaping were state actors under at least one of the relevant tests. This preliminary

 finding does not mean that any of these theories will conclusively establish that the

 contractor Defendants were acting as state actors, but because it is plausible that they

 were acting on behalf of the state, dismissal of Plaintiff’s § 1983 claims is not warranted

 at this stage of the proceedings. See Seifert v. Hamilton Cnty., 951 F.3d 753, 761 (6th

 Cir. 2020) (noting that a “plaintiff[’s] ability to survive a motion to dismiss with respect to

 the state-actor question does not necessarily mean that they could survive summary

 judgment”) (quoting Brent v. Wayne Cnty. Dep’t of Human Servs., 901 F.3d 656, 677 (6th

 Cir. 2018)).

        The public function test is met when a private party “exercise[s] powers which are

 traditionally exclusively reserved to the state.” Wolotsky v. Huhn, 960 F.2d 1331, 1335

 (6th Cir. 1992). This is a high standard to meet, and “while many functions have been

 traditionally performed by governments, very few have been ‘exclusively reserved to the

 State.’” Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978). However, one of the few

 functions that has been reserved to the States is eminent domain. See Jackson v. Metro.

 Edison Co., 419 U.S. 345, 352 (1974). Eminent domain is where “private property is



                                               14
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 15 of 24 - Page ID#: 752




 taken for public use.” Welch v. Tennessee Valley Auth., 108 F.2d 95, 98 (6th Cir. 1939).

 Count III of Plaintiff’s Complaint states that the Defendants violated the Takings Clause

 of the Fifth Amendment. (Doc. # 72 ¶ 79). Plaintiff further alleges that “[t]he Defendants

 and agents took and demolished private property the Plaintiff had a legal right in without

 just compensation.” (Id. at ¶ 81). The Takings Clause of the Fifth Amendment provides

 that “private property [shall not] be taken for public use, without just compensation.” U.S.

 CONST. amend. V. Construing the Amended Complaint in the light most favorable to

 Plaintiff, the Court finds Plaintiff has alleged the legal elements of an eminent domain

 claim. Therefore, Plaintiff has plausibly alleged that by engaging in eminent domain, a

 function traditionally reserved to the State, the contractor Defendants were state actors

 for purposes of § 1983 liability.

        Plaintiff has also adequately pled that J.P. Excavating and Evans Landscaping

 were state actors under the state compulsion test, which “requires that a state exercise

 such coercive power or provide such significant encouragement, either overt or covert,

 that in law the choice of the private actor is deemed to be that of the state.” Wolotsky,

 960 F.2d at 1335. Plaintiff alleges that Covington provided J.P. Excavating and Evans

 Landscaping with the necessary addresses and demolition orders, and gave the

 contractors “no discretion but to complete the demolitions as ordered by Defendant,

 Covington.” (Doc. # 72 ¶ 66). This allegation at least raises a plausible inference that

 the actions of J.P. Excavating and Evans Landscaping were the actions of Covington.

        Further, the inquiry into whether the Defendants are state actors “is fact-specific,

 and the presence of state action is determined on a case-by-case basis.” Chapman v.

 Higbee Co., 319 F.3d 825, 834 (6th Cir. 2003). Therefore, discovery may be beneficial



                                             15
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 16 of 24 - Page ID#: 753




 to develop additional facts to support or discredit Plaintiff’s claims. See Minges v. Butler

 Cnty. Agr. Soc., 585 F. App’x 879, 881 (6th Cir. 2014).

        Put simply, at this time, Plaintiff has set forth adequate allegations in its Complaint

 to support a plausible finding that the contractor Defendants were acting as state actors

 when they demolished the relevant properties. Therefore, Defendants J.P. Excavating

 and Evans Landscaping’s Motions to Dismiss (Docs. # 80 and 78), are denied as to the

 § 1983 claims in Counts I through IV.

        E.     Plaintiff’s Equal Protection Claim

        In Count IV, Plaintiff alleges an equal protection violation under § 1983 against

 Defendants Covington, J.P. Excavating, and Evans Landscaping. (Doc. 72 ¶¶ 96-101).

 Each Defendant challenges Plaintiff’s equal protection claim on the same ground—

 Plaintiff failed to state an equal protection violation because it did not plead that it was

 treated disparately as compared to other similarly situated parties.5 (Doc. # 75 at 16).

 The Equal Protection Clause provides that “[n]o state shall make or enforce any law which

 shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.

 CONST. amend. XIV, § 1. To assert a valid equal protection claim, a plaintiff “must

 adequately plead that the government treated the plaintiff ‘disparately as compared to

 similarly situated persons and that such disparate treatment either burdens a fundamental

 right, targets a suspect class, or has no rational basis.’” Ctr. for Bio-Ethical Reform, Inc.

 v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports Org.,

 Inc. v. Charter Twp. of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006)). In Plaintiff’s

 Response to Covington’s Motion to Dismiss, Plaintiff alleges that it can make out a “class


 5     Defendants Evans Landscaping and J.P. Excavating incorporate by reference Covington’s
 argument as to Plaintiff’s equal protection claim. (Docs. # 78 at 1 and 80 at 1).

                                              16
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 17 of 24 - Page ID#: 754




 of one” equal protection claim. (Doc. # 88 at 22-23). Under this theory, Plaintiff must

 show that it was treated differently than other similarly situated parties without a rational

 basis. TriHealth, Inc. v. Bd. of Comm’rs, Hamilton Cnty., Ohio, 430 F.3d 783, 788 (6th

 Cir. 2005).

        However, in Plaintiff’s Amended Complaint, Plaintiff states only that Defendants

 “acted in a manner that violated equal protections guaranteed to them by Kentucky law.”

 (Doc. # 72 ¶ 96). Plaintiff makes no mention of it being disparately treated in the

 Complaint and instead states it belonged to a “specific class, lienholders of record, to

 whom Covington owed a duty.” (Id. at ¶ 97). Moreover, Plaintiff does not allege that

 similarly situated parties have not been subject to the same treatment. In fact, Plaintiff

 alleges in its Amended Complaint that “it is believed there are numerous other similarly

 situated and affected plaintiffs as the City of Covington demolished over 100 buildings

 and structures without the legal required notice . . . .” (Doc. # 72 ¶ 25).

        Because Plaintiff must show both disparate treatment and either that it belonged

 to a suspect class or that Defendants had no rational basis for their actions, Plaintiff has

 not adequately pled an equal protection claim.         Without an allegation of disparate

 treatment, Plaintiff simply cannot succeed on its equal protection claim. Napolitano, 648

 F.3d at 379 (quoting Scarbrough v. Morgan Cnty. Bd. of Educ., 470 F.3d 250, 260 (6th

 Cir. 2006) (holding that the “threshold element of an equal protection claim is disparate

 treatment”). In addition, when a plaintiff merely “allege[s] that he was treated unfairly as

 an individual by [the defendants’] actions,” plaintiff’s equal protection claim should be

 dismissed. Ravansky v. City of Olmsted Falls, 395 F.3d 291, 313 (6th Cir. 2005) (quoting

 Bass v. Robinson, 167 F.3d 1041, 1050 (6th Cir. 1999).



                                              17
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 18 of 24 - Page ID#: 755




        Because Plaintiff has not alleged facts supporting the elements of an equal

 protection claim, Defendants’ Motions to Dismiss as to Count IV are granted.

        F.        Remaining State-Law Claims

        Plaintiff asserts two more claims against the Defendants: Count V, state-law

 trespass, and Count VI, violation of KRS § 381.770(6). (Doc. # 72 at 28-29). Covington

 has requested that the Court refuse to exercise supplemental jurisdiction over the

 pendent state law claims were the Court to dismiss Plaintiff’s § 1983 claims. (Doc. # 75

 at 18). However, because the § 1983 claims will be proceeding to discovery, it is

 inappropriate to decline to exercise supplemental jurisdiction over the state law claims at

 this juncture.

                  1.   Trespass Claim

        Plaintiff cannot state a claim under Kentucky common law because Plaintiff has

 not suffered a trespass. (Docs. # 90 at 12, 78 at 7, and 80 at 6-7). Plaintiff argues that it

 has adequately asserted injury under the statute based on Defendants’ alleged trespass

 on properties on which it held tax liens. (Doc. # 88 at 24-25). However, in order to sustain

 a cause of action for trespass, plaintiff “must show only that he had actual or constructive

 possession of the real property in question at the time the alleged injury occurred.”

 Bowman v. Hibbard, 236 S.W.2d 938, 941 (Ky. 1951). In fact, “[o]wnership or possession

 of the land is an evidentiary fact that must be established” to sustain a cause of action for

 trespass. Fleming v. EQT Gathering, LLC, 509 S.W.3d 18, 22 (Ky. 2017). Plaintiff makes

 no assertions in its Amended Complaint, (Doc. # 72), or its Responses to the Motions to

 Dismiss (Docs. # 85, 86, and 88), that Kentucky Tax Bill either held actual or constructive

 possession, or ownership, of the properties at issue. Instead, Plaintiff simply asserts that



                                              18
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 19 of 24 - Page ID#: 756




 it has an interest in the property as a lienholder and therefore it may sustain a cause of

 action for trespass. (Docs. # 85 at 12, 86 at 9, and 88 at 24-25). But, in Kentucky, a lien

 is not equivalent to actual or constructive possession. See Fleming, 509 S.W.3d at 22

 n.4; Scott v. Walker, 7 Ky. Op. 334, 335 (Ky. 1873). Therefore, Plaintiff has failed to

 adequately allege that it suffered an injury in the form of a trespass. Thus, Defendants’

 Motions are granted as to Count V, Plaintiff’s trespass claim.6

                 2.      Claim under KRS § 381.770(6)

         Plaintiff alleges in its Amended Complaint that Defendant Covington did not

 provide the necessary notice prior to the demolitions of the properties, as required by Ky.

 Rev. Stat. § 381.770(6). (Doc. # 72 ¶¶ 110-111). Plaintiff further states that under Ky.

 Rev. Stat. § 446.070, it is entitled to recovery of damages for the violation of Ky. Rev.

 Stat. § 381.770(6). All Defendants have moved to dismiss this claim—Covington asks

 the Court to refuse to exercise supplemental jurisdiction if the Plaintiff’s § 1983 claims are

 dismissed, and J.P. Excavating and Evans Landscaping argue that the statute does not



 6        While Defendants argue that Plaintiff has failed to establish active or constructive
 possession—a necessary element of trespass—they mislabel the argument as one based on
 standing rather than failure to state a claim. (Docs. # 90 at 12, 78 at 7, and 80 at 6-7). The
 Supreme Court has said that standing “in no way depends on the merits of the plaintiff’s contention
 that particular conduct is illegal,” Warth v. Seldin, 422 U.S. 490, 500 (1975), and instead turns on
 whether the injury complained of is “concrete and particularized” and “actual or imminent, not
 conjectural or hypothetical,” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal
 quotation marks omitted). Here, the injury Plaintiff asserts—destruction of its lienhold interest in
 real property—is sufficient to satisfy the injury-in-fact requirement of Article III standing. See East
 Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1267 (9th Cir. 2020) (observing that “[m]ore
 recent Supreme Court opinions have described injury-in-fact as ‘a judicially cognizable interest’—
 implying that ‘an interest can support standing even if it is not protected by law . . . so long as it is
 the sort of interest that courts think to be of sufficient moment to justify judicial intervention.’”)
 (quoting In re Special Grand Jury 89-2, 450 F.3d 1159, 1172 (10th Cir. 2006)). Further, the Sixth
 Circuit has clarified that although a plaintiff’s claim may fail on the merits, “does not deprive the
 plaintiff of standing to assert it.” CHKRS, LLC v. City of Dublin, 984 F.3d 483, 489 (6th Cir. 2021)
 (holding that a lessee had Article III standing to sue under the Takings Clause when it had an
 arguable interest in the property).

                                                    19
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 20 of 24 - Page ID#: 757




 contemplate private entities in its scope. (Docs. # 75 at 18-19, 78 at 5, and 80 at 7). The

 text of Ky. Rev. Stat. § 381.770(6), now repealed,7 states that “[u]nless imminent danger

 exists on the subject property that necessitates immediate action, the city, county,

 consolidated local government, or urban-county government shall send, within fourteen

 (14) days of a final determination after hearing or waiver of hearing by the property owner,

 a copy of the determination to any lien holder of record of the subject property by first-

 class mail with proof of mailing.” KRS § 381.770(6) (emphasis added). Furthermore, Ky.

 Rev. Stat. § 446.070 states, “[a] person injured by the violation of any statute may recover

 from the offender such damages as he sustained by reason of the violation . . . .” While

 Plaintiff’s Amended Complaint fails to state a claim for which relief may be granted against

 J.P. Excavating and Evans Landscaping, there is a plausible claim against Covington.

 Each of the Defendants will be discussed in turn.

        J.P. Excavating and Evans Landscaping claim that they cannot be liable for

 violating Ky. Rev. Stat. § 381.770(6) because they are not considered government

 entities. (Docs. # 78 at 5, 80 at 7). They are correct. The plain text of the statute, which

 applies to cities, counties, consolidated local governments, and urban-county

 governments, does not contemplate private entities, even if acting on behalf of a covered

 entity, such as Covington.        See KRS § 381.770(6).          The text of Ky. Rev. Stat.

 § 381.770(6), which specifically lists local governments as within its scope, is

 demonstrably different than the text of § 1983, which applies to “every person,” and

 encompasses the state actor doctrine. In Kentucky, “the plain meaning of the statutory



 7       The text of this repealed statute is now found in Ky. Rev. Stat. § 65.8840, but Ky. Rev.
 Stat. § 381.770(6) will be referenced as this was the statute in effect during the demolitions at
 issue.

                                                20
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 21 of 24 - Page ID#: 758




 language is presumed to be what the legislature intended, and if the meaning is plain,

 then the court cannot base its interpretation on any other method or source.” Revenue

 Cabinet v. O’Daniel, 153 S.W.3d 815, 820 (Ky. 2005). Because the plain text of the

 statute only contemplates notification by government entities, there can be no claim under

 Ky. Rev. Stat. § 381.770(6) against J.P. Excavating and Evans Landscaping. Therefore,

 as to J.P. Excavating and Evans Landscaping, their Motions to Dismiss on Count VI are

 granted.

        However, the claim under Ky. Rev. Stat. § 381.770(6) may proceed as alleged

 against Defendant Covington, which does not challenge Count VI under Rule 12(b)(6).

 The text of Ky. Rev. Stat. § 381.770(6) explicitly lists cities and local governments as

 included within its scope. Plaintiff’s Amended Complaint identifies Covington as a city

 and alleges that Covington did not send notification of a pending demolition. (Doc. # 72

 ¶¶108-110). Covington does not specifically refute these allegations, as it does not

 contend that it provided the requisite notice. (Doc. # 75 at 18-19). Therefore, Plaintiff

 has stated a claim “for relief that is plausible on its face,” and Defendant Covington has

 presented no alternative argument in its favor.     Ashcroft, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 570). Thus, Covington’s Motion to Dismiss as to Count VI of

 Plaintiff’s Amended Complaint is denied.

 III.   CONCLUSION

        For the reasons set forth herein, IT IS ORDERED that:

        (1)   Defendant Covington’s Motion to Dismiss Plaintiff’s Amended Complaint

              (Doc. # 75) is GRANTED IN PART and DENIED IN PART. Specifically:




                                            21
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 22 of 24 - Page ID#: 759




              (a)    Plaintiff’s § 1983 claims, alleged in Counts I through III, may

              proceed to discovery;

              (b)    Plaintiff’s equal protection claim, alleged in Count IV, is dismissed

              with prejudice;

              (c)    Plaintiff’s state-law trespass claim, alleged in Count V, is dismissed

              with prejudice; and

              (d)    Plaintiff’s claim asserting a violation of Ky. Rev. Stat. § 381.770(6),

              and damages under § 446.070, may proceed to discovery.

        (2)   Defendants Evans Landscaping and J.P. Excavating’s Motions to Dismiss

 Plaintiff’s Amended Complaint (Docs. # 78 and 80) are GRANTED IN PART and DENIED

 IN PART. Specifically:

              (a)    Plaintiff’s § 1983 claims, alleged in Counts I through III, may

              proceed to discovery;

              (b)    Plaintiff’s equal protection claim, alleged in Count IV, is dismissed

              with prejudice;

              (c)    Plaintiff’s state-law trespass claim, alleged in Count V, is dismissed

              with prejudice; and

              (d)    Plaintiff’s claim asserting a violation of Ky. Rev. Stat. § 381.770(6),

              and damages under § 446.070, is dismissed with prejudice.

        (3)   Defendants Covington, Evans Landscaping, and J.P. Excavating are

 ordered to file a responsive pleading, in the form of an answer, to Plaintiff’s Amended

 Complaint, (Doc. # 72), within twenty (20) days; and




                                            22
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 23 of 24 - Page ID#: 760




        (4)    Once the answers have been filed, and pursuant to Rules 16 and 26 of the

 Federal Rules of Civil Procedure, the parties shall:

               (a)    Within twenty-one (21) days of the answers being filed, meet either

 in person or by telephone, to discuss the nature and basis of their claims and defenses,

 and the possibilities for a prompt settlement or resolution of the case, to make or arrange

 for the disclosures requires by Rule 26(a)(1) of the Federal Rules of Civil Procedure, and

 to develop a proposed discovery plan. See Fed. R. Civ. P. 26(f).

               (b)    Within ten (10) days after the meeting, the parties shall file a joint

 status report containing:

                      (i)     the proposed discovery plan;

                      (ii)    the parties’ estimate of the time necessary to file pretrial

 motions;

                      (iii)   the parties’ belief as to whether the matter is suitable for some

 form of alternative dispute resolution such as mediation;

                      (iv)    the parties’ estimate as to the probable length of trial; and

                      (v)     whether the parties will consent to the jurisdiction of a

 Magistrate Judge (Smith) for all further proceedings, including trial, pursuant to 28 U.S.C.

 § 636(c). Consent forms are attached to this Order and forms signed by all parties’

 counsel should be filed no later than the date counsels’ joint status report is due. If all

 parties, by counsel, so consent, the Clerk of Court shall reassign this matter to the

 appropriate Magistrate Judge without the necessity of further order of the Court. L.R.

 73.1(c).




                                              23
Case: 2:19-cv-00188-DLB-CJS Doc #: 93 Filed: 02/08/21 Page: 24 of 24 - Page ID#: 761




               (c)   Should the parties find that a joint report is not possible, the parties

 shall each file individual reports, which the Court shall entertain for purposes of setting

 out its Scheduling Order or other appropriate orders.

        This 8th day of February, 2021.




                                             24
